USDC IN/ND case 1:19-cv-00504-HAB-SLC document 66 filed 10/08/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DAVETTA CHAMBERS, et al.,                     )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Cause No. 1:19-CV-504-HAB
                                              )
SUE PUFF and PHOENIX INSTITUTE,               )
INC.,                                         )
                                              )
       Defendants.                            )

                                    OPINION AND ORDER

       The deadlines agreed to by the parties here have caused great confusion and consternation.

The first such confusion was caused by Plaintiffs’ Motion for Leave to File First Amended

Complaint (ECF No. 18). Despite Plaintiffs’ motion being filed within the agreed deadline for the

parties to amend pleadings, these Defendants objected, claiming that the Plaintiffs “unduly delayed

in seeking leave to amend.” (ECF No. 28 at 1). Citing the Scheduling Order (ECF No. 12), this

Court granted the motion for leave, stating, “[b]ecause Plaintiffs’ ‘delay’ in seeking to amend their

complaint was within the contemplation of the parties at the time the [Report of Parties’ Planning

Meeting] was filed, the Court cannot conclude that the delay is ‘undue.’” (ECF No. 33 at 3).

       Now before the Court is Plaintiffs’ Motion for Enlargement of Time to File an Amended

Response to Phoenix Defendants’ Second Motion for Summary Judgment (ECF No. 61). In the

instant motion, Plaintiffs assert that they need additional time to respond to Defendants’ Second

Motion for Summary Judgment because discovery is outstanding and, they claim, that discovery

is necessary for a complete response to the pending dispositive motion. Much as they did with the

motion to amend, Defendants object based on what they believe is Plaintiffs’ dilatory conduct.

Defendants assert that “Plaintiffs’ claimed basis for the requested extension arises entirely from
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 66 filed 10/08/20 page 2 of 4


Plaintiffs’ own lack of diligence. Plaintiffs have thus proceeded at their own peril in failing to

complete all discovery they desire in time to respond to Defendants’ Second Motion for Summary

Judgment.” (ECF No. 62 at 5).

        Once again, the established deadlines contradict Defendants’ position. The Scheduling

Order provides that fact discovery need not be completed until February 27, 2021. (ECF No. 12 at

1). The Court cannot find a “lack of diligence” in failing to complete discovery five months early.

As such, the Court finds it inappropriate to rule on Defendants’ Second Motion for Summary

Judgment currently.

A.      Procedural History

        The Scheduling Order in this matter was issued on January 13, 2020. In keeping with the

dispositive motion deadline contained in the Scheduling Order, Defendants filed their Second

Motion for Summary Judgment, along with a Brief and Designation of Evidence, on August 31,

2020. (ECF Nos. 53–55).

        Again keeping with established briefing deadlines, Plaintiffs filed their Response, Brief,

and Designation of Evidence in opposition to Defendants’ dispositive motion on September 28,

2020. (ECF Nos. 58–60). On the same date, Plaintiffs filed the instant motion. Plaintiffs contend

that several discovery requests remain outstanding, including a non-party request to the Indiana

Department of Child Services and a second request for production to Defendants. In addition, the

parties have scheduled Defendant Sue Puff for deposition on November 9, 2020. (ECF No. 61 at

1–2). Plaintiffs assert that “pivotal and relevant evidence” will be developed through the

outstanding discovery. (Id. at 2). Accordingly, Plaintiffs seek permission to file an amended

response to the Second Motion for Summary Judgment on or before October 26, 2020.1 (Id. at 3).


1
 The Court shares Defendants confusion as to why, if important evidence will be discovered at Defendant Puff’s
November 9, 2020, deposition, Plaintiffs seek an extension until October 26, 2020.

                                                      2
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 66 filed 10/08/20 page 3 of 4


       As noted above, Defendants object to the requested extension. In addition to accusing

Plaintiffs of dilatory conduct, Defendants assert that Plaintiffs have failed to demonstrate good

cause as required by Federal Rule of Civil Procedure 6(b)(1) and Northern District Local Rule 7-

1(d)(4). (ECF No. 62 at 3).

B.     Legal Analysis

       Defendants analyze Plaintiffs’ request under Rule 6, but the Court finds Rule 56(d) to be

applicable. That Rule provides:

       (d)     When Facts Are Unavailable to the Nonmovant. If a nonmovant shows
               by affidavit or declaration that, for specified reasons, it cannot present facts
               essential to justify its opposition, the court may:

               (1)     defer considering the motion or deny it;

               (2)     allow time to obtain affidavits or declarations or to take discovery;
                       or

               (3)     issue any other appropriate order.

Fed. R. Civ. P. 56(d). The decision to grant relief under Rule 56(d) is within the sound discretion

of the trial court. Harris v. Pate, 440 F.2d 315, 318 (7th Cir. 1971). In order to receive additional

time under the Rule to complete discovery, a non-moving party must demonstrate “a genuine and

convincing need for further discovery.” Lamb’s Patio Theatre, Inc. v. Universal Film Exchs., Inc.,

582 F.2d 1068, 1071 (7th Cir. 1978).

       The Court is not overwhelmed with the grounds stated in Plaintiffs’ motion. While

Plaintiffs have informed the Court of the nature of the discovery that remains outstanding, they

have made no effort to educate the Court what evidence they anticipate will be discovered, or how

that evidence will demonstrate a genuine issue of material fact. See, e.g., Haroco, Inv. v. Am. Nat.

Bank & Trust Co. of Chi., 662 F.Supp. 590, 596 (N.D. Ill. 1987). Plaintiffs assert that the evidence

will be “pivotal,” but hyperbole alone does little to inform the Court’s analysis.

                                                  3
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 66 filed 10/08/20 page 4 of 4


       Nonetheless, it does not take any great act of legal deduction to conclude that the deposition

of a named party might be helpful in responding to a dispositive motion. Nor does it take a stretch

of one’s imagination to conclude that the Department of Child Services might have information

relevant to this dispute. Moreover, nearly five months remains for discovery under the Scheduling

Order governing this case. In short, the Court is not “satisfied that discovery [is] unnecessary,”

and declines to rule on Defendants’ Second Motion for Summary Judgment at this time. Becker v.

I.R.S., 34 F.3d 398, 406 (7th Cir. 1994).

C.     Conclusion

       For the foregoing reasons, Plaintiffs’ Motion for Extension (ECF No. 61) is GRANTED in

part. Defendants’ Second Motion for Summary Judgment (ECF No. 53) is DENIED without

prejudice to refile pursuant to Federal Rule of Civil Procedure 56(d)(1). The Court further

ORDERS that the dispositive motion deadline be extended to March 26, 2021, to permit both

parties to complete discovery in advance of any further dispositive motion filings. In light of the

foregoing, Defendants’ Second Motion to Strike (ECF No. 64) is DENIED as moot.

       SO ORDERED on October 8, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 4
